            Case 1:20-cv-02301-LJL Document 17 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               09/02/2020
                                                                       :
PAMELA WILLIAMS, on behalf of herself and all others :
similarly situated,                                                    :
                                                                       :
                                    Plaintiffs,                        :      20-cv-2301 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
SHOE SENSATION, INC.,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        Pamela Williams brought this putative class action against Shoe Sensation, Inc., alleging
that Shoe Sensation violated the Americans with Disabilities Act (ADA) by failing to make its
website accessible to blind and visually impaired consumers. On June 30, 2020, Shoe Sensation
filed a motion to dismiss, arguing that the Court lacks subject matter jurisdiction and that
Williams’ complaint fails to state a claim. Dkt. No. 11. On July 15, 2020, Williams requested a
thirty-day extension to respond to the motion to dismiss, which this Court granted. Dkt. Nos. 14,
15. However, Williams failed to file her response by the new deadline of August 14, 2020. On
August 21, 2020, Shoe Sensation filed a reply, asking this Court to dismiss the case for the
reasons outlined in its original memorandum and because Williams had abandoned her case. Dkt.
No. 16.

       As Williams has failed to respond, the Court orders her to show cause why her case
should not be dismissed for failure to prosecute. She must file by October 19, 2020 or risk
dismissal of the case.

        SO ORDERED.


Dated: September 2, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
